 


114 HR 2935 IH: Disabled Veterans Red Tape Reduction Act
U.S. House of Representatives
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2935 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2015 
Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To provide for a five-year extension of the authority of the Secretary of Veterans Affairs to provide for the conduct of medical disability examinations by contract physicians. 
 
 
1.Short titleThis Act may be cited as the Disabled Veterans Red Tape Reduction Act. 2.Five-year extension of authority of the Secretary of Veterans Affairs to provide for the conduct of medical disability examinations by contract physiciansSection 704(c) of the Veterans Benefits Act of 2003 (Public Law 108–183; 38 U.S.C. 5101 note) is amended by striking December 31, 2015 and inserting December 31, 2018. 
 
